Citation Nr: 1731739	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  14-24 664A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for lower abdominal pelvic pain.


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1997 to April 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which determined that new and material evidence had not been received to reopen a claim for service connection for lower abdominal pelvic pain.  
In a July 2014 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge; however, in May 2016, she withdrew her hearing request.  See 38 C.F.R. § 20.704(d).

In November 2016, the Board reopened the claim for service connection ulcerative colitis and colon cancer, and remanded the issue to afford the Veteran a VA examination to determine the nature and etiology of any current gynecological issues, including pelvic pain.  The Veteran subsequently had a VA examination in February, and the examination report is associated with the claims file.  The Board is therefore satisfied that there has been substantial compliance with the remand's directives and will proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran has a current diagnosis of uterine fibroids, with associated dysmenorrhea, menorrhagia, and pelvic pain, which is not shown to be related to service.


CONCLUSION OF LAW

The criteria for service connection for lower abdominal pelvic pain have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Here, the RO provided a notice letter to the Veteran in January 2009, prior to the adjudication of the claim.  The letter notified the Veteran of what information and evidence must be submitted to reopen and substantiate the claim for service for service connection, what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  The Veteran was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence to the RO in support of her claim.  The letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).                                                                                                                                                                                                                                                                                                                             

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of her claim.  The Board notes that there has been no allegation from the Veteran that she has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering the claim on its merits.  The Board finds that the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless. 

The Board further finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  All available service treatment records (STRs) were obtained.  VA medical records and private treatment records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding relevant evidence with respect to the Veteran's claim. 

The Veteran underwent a VA examination in February 2017 to obtain medical evidence regarding the nature and etiology of the claimed disability.  The Board finds the VA examination to be adequate for adjudication purposes.  The examination was performed by a medical professional based on review of the claims file, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination report is accurate and fully descriptive.  Opinion is provided as the nature and etiology of any diagnosed condition.  As such, the Board finds that the Veteran has been afforded adequate examination.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson,  21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met, so no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.

Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

The Board will assess both medical and lay evidence.  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises, and may also include statements from authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A layperson is not generally capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for Lower Abdominal Pelvic Pain

The Veteran contends that one day during service, she was lifting heavy objects during the course of her duties as a light wheeled vehicle mechanic when she felt a pull in her lower abdomen and began experiencing heavy cramping and bleeding.  She went to the ER where she was told that results of various lab tests indicated that she was having an early-stage miscarriage.  Since then, she continued working and was seen periodically for lower back and abdominal pain.  She developed a prolapsed pelvic organ, weak bladder, and constipation.  See the November 2009 statement; April 2011 notice of disagreement.

The medical evidence establishes that the Veteran has a current diagnosis of uterine fibroids, with associated dysmenorrhea, menorrhagia, and pelvic pain.  See the December 2014 private treatment record; February 2017 VA examination report.  After careful review, however, the Board finds that the current diagnosis is not related to the Veteran's active military service.  

STRs indicate that in a January 1996 service enlistment examination, there were no vaginal or pelvic clinical abnormalities noted.  The Veteran denied a history of being treated for a female disorder and indicated that she had not had a change in her menstrual pattern.  

In June 1997, the Veteran was seen for a possible yeast infection and six-month history of PID.  She was found to have bacterial vaginitis.  In August 1997, the Veteran was noted to have PID that was partially treated.  Lab results in November 1997 showed organisms consistent with a candida (yeast) infection and atypical squamous cells of undetermined significance.  In December 1997, the Veteran was seen in an ER with complaints of two weeks of abdominal pain and menstrual cramps.  She was assessed as having an intrauterine pregnancy (IUP) and an ovarian cyst.  

In February 1998, results of a cervical biopsy showed atypical squamous cells of undetermined significance.  In March 1998, the Veteran reported abdominal pain that started the previous night and a light brown discharge.  In a September 1998 well woman examination, the Veteran denied having any specific gynecological problems.  In November 1998, the Veteran reported having abdominal pain for the past two days.  She was assessed as having bacterial vaginitis.  In December 1998, the Veteran was diagnosed with benign endocervical glands and stroma, and a low grade squamous intraepithelial lesion (mild dysplasia with HPV features).  

In February 1999, the Veteran complained of unusual ovarian cramping for the past three days.  She indicated the pain was sharp and localized.  She was noted to have a possible pregnancy and/or a urinary tract infection (UTI).  In March 1999, the Veteran had a miscarriage.  In a follow-up appointment, she reported having intermittent left side pain.  She was assessed as having vague abdominal pain.  Lab tests showed no evidence of chorionic villi or other products of conception.  She was found to have decidua and hypersecretory gestational type endometrium.  In April 1999, the Veteran reported that for the past week, she had pelvic pain and a thick, white vaginal discharge.  In May 1999, the Veteran reported that for the last one day, she had severe abdominal cramps, heavy menstrual flow, and nausea.  She indicated that she had a family history of the symptoms, and that she had a miscarriage two months prior.  In October 1999, the Veteran reported that she thought she might be pregnant.  She reported having bloody vaginal mucus.  A pap test was done, which showed the presence of endocervical cells.  The cytology was within normal limits.  

In January 2000, the Veteran reported having abdominal pain for the past two weeks.  She was assessed as having abdominal pain of unknown etiology.  In March 2000, the Veteran reported having lower abdominal pain and vaginal discharge for two weeks.  She denied having a fever or chills.  Results of a pap test indicated a candida infection, which was confirmed by results of a cervical biopsy.  She was prescribed Diflucan.  The biopsy also showed benign endocervical tissue fragments and minute fragment of squamous metaplasia with changes highly suggestive of HPV effect.  

Post-service private treatment records from May, June, and October 2003 indicate that the Veteran was seen for abnormal vaginal discharge and abdominal cramps.  The treatment records indicate that there was no obvious infection.  A pelvic ultrasound performed in November 2003 showed a complex right ovarian cyst and no definite fibroids, though a hysterosonogram was recommended.  A hysterosonogram performed in December 2003 showed a 0.6 centimeter endometrial polyp and a likely functional ovarian cyst of the left ovary.  

A pelvic ultrasound performed in May 2004 showed a retroverted uterus, normal endometrial stripe, and homogenous myometrium without evidence of fibroids.  Both ovaries were unremarkable with normal-appearing follicles.  

Private treatment records dated in April 2004, January 2005, and October 2005 indicate that the Veteran reported having pelvic pain.  

Private treatment records dated in April 2007 indicate that the Veteran reported having painful menstrual cycles all her adult life, but becoming increasingly painful.  She was assessed as having menstrual cramps or low back pain.  

In November 2009, the Staff Sergeant, R.H., submitted a statement indicating that he remembered the veteran explaining to him that she had lower abdominal pain and bleeding after she bent over to pick up a heavy object.  He excused the Veteran to go to the hospital and sent Specialist I.W. to escort the Veteran.  I.W. also submitted a statement indicating that she accompanied the Veteran to the emergency room and waited there for 1-2 hours until the Veteran was released by the doctor.  

VA treatment records indicate that in October 2010, the Veteran reported having lower pelvic pain for a month, which she described as a sharp cramping pain with heavy, clear discharge for 2-3 weeks.  

She had a pelvic echogram in December 2011, which showed a 1 centimeter cyst on the lateral aspect of the uterus.  The results were otherwise unremarkable.

In October 2012, she reported having pelvic pain with her menstrual cycle.  

Private treatment records dated in December 2014 indicate that the Veteran's diagnoses included dysmenorrhea (primary), menorrhagia, iron deficiency anemia, intramural leiomyoma of the uterus, and pelvic pain.  Ultrasound results also showed four fibroids.  

In February 2017, the Veteran had a VA examination.  She indicated that she was seen at sick call in service for heavy menstrual bleeding and cramping.  She was given Motrin and returned to duty.  In 1997, she noticed that her bleeding and menstrual pain became worse.  She reported that she started seeing a private physician with complaints of painful menses, heavy bleeding, and pelvic pain.  She further reported having monthly menses that lasted for 5-7 days and was accompanied by pain that resolved upon completion of menses.  She used extra-large pads that she changed every 2-3 hours and was taking a daily supplement and eating a high iron diet.  The examiner indicated that the Veteran's diagnoses included fibroid uterus, indicated by heavy menses; past treatment for PID; and anemia.  The Veteran did not any conditions of the vulva, vagina, cervix, or ovaries, and she did not have incontinence, fistulae, endometriosis, complications or residuals of pregnancy or other gynecologic procedures, tumors or neoplasms, or other pertinent physical findings or conditions.

The examining physician opined that the Veteran's associated pelvic pain and dysmenorrhea with the uterine fibroid diagnosis were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that the Veteran was diagnosed with uterine fibroids in December 2014, which was remote from her service separation date.  Moreover, a May 2004 ultrasound was negative for fibroids.  

The examiner further indicated that the Veteran's STRs showed gynecologic treatment that did not involve uterine fibroids.  The examiner noted that uterine fibroids are very common, monoclonal, benign, smooth muscle tumors within the uterine myometrium.  They are often diagnosed as an incidental finding on an ultrasound done for other reasons, such as pregnancy.  Otherwise, fibroids are suspected on pelvic examination and confirmed with ultrasound imaging.  Small fibroids are usually not symptomatic, only becoming symptomatic when they grow enough to create a mass effect or increase the endometrial lining, result in menorrhagia.  

As further support for her conclusion, the examiner indicated that urinary tract infections (UTIs), bacterial vaginosis, and PID, for which the Veteran was treated in service, are infectious in nature, resolved with antibiotics, and usually acute in nature.  Fibroids, the Veteran's current diagnosis, do not respond to antibiotics.  The examiner noted that that the August 1997 to "partially treated" PID was in reference to the Veteran not having finished a course of oral antibiotics yet.  With regard to the in-service pregnancy and ovarian cyst noted in December 1997, the examiner noted that it is not uncommon to have symptomatic lower abdominal pain early in pregnancies, and that imagining during early pregnancy commonly shows non-pathologic ovarian cysts, which resolve without consequence.  Ovarian cysts are not associated with uterine fibroids.  With regard to the in-service diagnosis of atypical squamous cells and dysplasia with HPV features, the examiner that the symptoms of pelvic pain and uterine fibroids are not complaints associated with findings of the mildly abnormal pap smear, atypical squamous cells of undetermined significance, or cervical dysplasia.  Regarding the March 1998 in-service complaint of pain, the examiner noted that the Veteran was not taking birth control pills and that her menses would start the next week; as such, the pain was likely ovulation pain.  The examiner stated that women who took contraceptive pills had lighter, less painful menses, and that that often contraceptive pills are prescribed for the sole purpose of decreasing pain from menses and ovulation.  Finally, the examiner noted that it was clinically unclear what the exact nature of the Veteran's complaint of lower abdominal pain was currently, but that the pathophysiology of fibroids are not related to pregnancy, PID, UTIs, or ovulation that the Veteran was treated for in service.

In sum, the Board finds that there is no basis on which to award service connection for lower abdominal pelvic pain.  The Veteran has made a general assertion that her symptoms are related to an incident and/or various treatments in service.  The Board does not doubt the Veteran's sincerity, but cannot rely on her general assertion regarding the medical nexus of uterine fibroids and other gynecologic diagnoses because she is not shown to possess the type of medical expertise that would be necessary to opine regarding the etiology of these diagnoses.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Although lay persons are competent to provide opinions on some medical issues, as to the specific issue in this case, an opinion as to the etiology and onset of various diagnoses including uterine fibroids, dysmenorrhea, menorrhagia, ovarian cysts, PID, atypical squamous cells, HPV, UTIs, and pregnancy-related conditions fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran does not have the medical expertise and training to provide a medical opinion as to the cause of gynecologic diagnosis.  An opinion of etiology requires medical knowledge of the complexities of the reproductive system, and involves objective clinical testing including interpretation of various lab tests that the Veteran does not have the training to perform.  Accordingly, the Board does not find the Veteran's general assertions to be probative with regard to establishing the etiology of her pelvic pain.

The Board finds the VA examiner's findings and opinions to be competent and credible, and as such, entitled to great probative weight.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The examiner's findings were based on a review of the Veteran's claims file, solicitation of history and symptomatology from the Veteran, and physical examination of the Veteran.  The March 2016 opinion was rendered after review of the claims file, including STRs, private treatment records, and VA treatment records.  The examiner stated the rationales on which her opinions were based, and she provided a detailed rationale for her conclusions, including discussion of each condition for which the Veteran was treated in service and since separation from service.  The examiner specified why each in-service diagnosis was less likely than not related to the Veteran's current diagnosis.  Moreover, there is no competent and credible medical opinion to contradict the conclusions of the VA examiner.  As such, there is no competent medical evidence to establish a nexus between the Veteran's current diagnosis of uterine fibroids, with associated dysmenorrhea, menorrhagia, and pelvic pain and her active military service. 

In sum, for the reasons and bases discussed above, the Board finds that a preponderance of the evidence weighs against the claim for service connection for lower abdominal pelvic pain.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for lower abdominal pelvic pain is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


